 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   BRIAN S. S.,                        )   NO. CV 19-515-E
                                         )
12                  Plaintiff,           )
                                         )
13        v.                             )   MEMORANDUM OPINION
                                         )
14   ANDREW SAUL, Commissioner of        )   AND ORDER OF REMAND
     Social Security,                    )
15                                       )
                    Defendant.           )
16   ____________________________________)

17

18        Pursuant to sentence four of 42 U.S.C. section 405(g), IT IS

19   HEREBY ORDERED that Plaintiff’s and Defendant’s motions for summary

20   judgment are denied, and this matter is remanded for further

21   administrative action consistent with this Opinion.

22

23                                PROCEEDINGS

24

25        Plaintiff filed a Complaint on January 23, 2019, seeking review

26   of the Commissioner’s denial of disability benefits.   The parties

27   filed a consent to proceed before a United States Magistrate Judge on

28   March 19, 2019.
 1        Plaintiff filed a motion for summary judgment on July 5, 2019.

 2   Defendant filed a motion for summary judgment on July 25, 2019.     The

 3   Court has taken both motions under submission without oral argument.

 4   See L.R. 7-15; “Order,” filed January 25, 2019.

 5

 6                                  BACKGROUND

 7

 8        Plaintiff, a former maintenance technician, asserts disability

 9   since January 9, 2015, based on alleged physical and mental

10   impairments (Administrative Record (“A.R.”) 34-42, 187, 209, 215,

11   288).   The alleged mental impairments include “anxiety, memory loss,

12   hearing voices, trouble sleeping and nightmares” for which Plaintiff

13   takes Sertraline HCL (Zoloft), Zolpidem Tartrate (Ambien) and

14   Quetiapine Fumarate (Seroquel).   (Id.).

15

16        Dr. Lawrence Ogbechie, a psychiatrist who began treating

17   Plaintiff in February of 2015, diagnosed major depressive disorder,

18   recurrent, with stressors including the shooting death of Plaintiff’s

19   son in 2009 and the wartime deaths in Cambodia of Plaintiff’s mother,

20   brother and two sisters (A.R. 325, 328).    In a “Mental Disorder

21   Questionnaire Form” dated July 13, 2015, Dr. Ogbechie opined that

22   Plaintiff has: (1) “limited capacity to interact with others,” due to

23   his limited communication skills and his desire to be alone and not to

24   talk to people; (2) poor concentration, inability to “sustain focused

25   [sic] in a period of time,” but the ability to complete simple

26   household routines with some help and to follow simple oral

27   instructions with “some difficulty”; and (3) “fair to poor”

28   adaptability to stresses common to everyday life (A.R. 326-28).     Dr.

                                        2
 1   Ogbechie assigned a Global Assessment of Functioning (“GAF”) score of

 2   55,1 and gave Plaintiff a “guarded” prognosis (A.R. 328).

 3

 4        In August and November of 2015, non-examining state agency review

 5   physicians considered some of the medical records (including Dr.

 6   Ogbechie’s treatment notes and opinions) (A.R. 69-72, 81-85).    The

 7   state agency physicians opined that Plaintiff has severe affective and

 8   anxiety disorders and, due to his difficulty with focus and sustaining

 9   concentration, has moderate limitations in his ability to: (1) carry

10   out detailed instructions; (2) maintain attention and concentration

11   for extended periods; (3) work in coordination with or in proximity to

12   others without being distracted by them; (4) complete a normal workday

13   and workweek without interruptions from psychologically based symptoms

14   and to perform at a consistent pace without an unreasonable number and

15   length of rest periods; (5) interact appropriately with the general

16   public; (6) accept instructions and respond appropriately to criticism

17   from supervisors; and (7) respond to changes in the work setting (A.R.

18   69-72, 81-85).   The physicians opined that Plaintiff retains the

19   ability to perform “simple repetitive tasks” requiring no more than

20   “minimal or superficial interaction with others.”   See A.R. 69, 72,

21   84-85 (reportedly giving “weight” to Dr. Ogbechie’s opinions)

22   (emphasis added); but see A.R. 70, 83 (claiming, “There is no

23   indication that there is medical or other opinion evidence [to

24

25        1
               See American Psychological Association, Diagnostic and
26   Statistical Manual of Mental Disorders 34 (4th ed. 2000). A GAF
     of 51-60 indicates “[m]oderate symptoms (e.g., flat affect and
27   circumstantial speech, occasional panic attacks) or moderate
     difficulty in social, occupational, or school functioning (e.g.,
28   temporarily falling behind in schoolwork).” Id.

                                        3
 1   weigh].”).

 2

 3         The Administrative Law Judge (“ALJ”) found that Plaintiff has a

 4   “severe” major depressive disorder, but retains the residual

 5   functional capacity for work at all exertion levels limited to

 6   “simple, routine and repetitive tasks, with no more than frequent

 7   interaction with public and coworkers” (A.R. 16, 18-19, 21 (giving

 8   only “partial weight” to Dr. Ogbechie’s July, 2015 opinions and to the

 9   state agency physicians’ opinions)) (emphasis added).    The ALJ found

10   that a person with this residual functional capacity could perform

11   jobs existing in significant numbers in the national economy (A.R. 23

12   (referencing vocational expert testimony at 55-60)).    The Appeals

13   Council denied review (A.R. 1-3).

14

15                              STANDARD OF REVIEW

16

17         Under 42 U.S.C. section 405(g), this Court reviews the

18   Administration’s decision to determine if: (1) the Administration’s

19   findings are supported by substantial evidence; and (2) the

20   Administration used correct legal standards.    See Carmickle v.

21   Commissioner, 533 F.3d 1155, 1159 (9th Cir. 2008); Hoopai v. Astrue,

22   499 F.3d 1071, 1074 (9th Cir. 2007).    Substantial evidence is “such

23   relevant evidence as a reasonable mind might accept as adequate to

24   support a conclusion.”   Richardson v. Perales, 402 U.S. 389, 401

25   (1971) (citation and quotations omitted); see Widmark v. Barnhart,

26   454 F.3d 1063, 1067 (9th Cir. 2006).

27   ///

28   ///

                                         4
 1          If the evidence can support either outcome, the court may

 2          not substitute its judgment for that of the ALJ.   But the

 3          Commissioner’s decision cannot be affirmed simply by

 4          isolating a specific quantum of supporting evidence.

 5          Rather, a court must consider the record as a whole,

 6          weighing both evidence that supports and evidence that

 7          detracts from the [administrative] conclusion.

 8

 9   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citations and

10   quotations omitted).

11

12                                   DISCUSSION

13

14          Plaintiff asserts that the ALJ erred in connection with the

15   assessment of Plaintiff’s mental residual functional capacity.      For

16   the reasons discussed herein, the Court agrees.

17

18   I.     Summary of the Relevant Medical Record

19

20          Dr. Ogbechie treated Plaintiff monthly from February of 2015

21   through at least December of 2017 (A.R. 335-45, 348-51, 370-77, 413-

22   42).    Plaintiff initially complained of increased anxiety and

23   nervousness, occasional panic attacks, occasional mood swings,

24   frustration, “too much thinking,” and poor sleep (A.R. 335).

25   Plaintiff reported that, although his son had been shot and killed in

26   2009, Plaintiff had been seeing visions of his son (A.R. 335).

27   Plaintiff reportedly had a history of depression since 2009, with

28   generalized weakness, no energy, trouble sleeping, poor concentration,

                                         5
 1   poor memory, fatigue, loss of appetite, loss of interest in daily

 2   activities, nightmares, forgetfulness and inability to focus (A.R.

 3   335).    On examination, Plaintiff reportedly was oriented, pleasant,

 4   cooperative and coherent, with depressed vegetative signs present and

 5   “fair” memory, concentration, insight and judgment (A.R. 335).      Dr.

 6   Ogbechie diagnosed major depressive disorder, recurrent, assigned a

 7   GAF score of 55, and prescribed Trazodone HCL and Zoloft (A.R. 335-

 8   36).    Except as otherwise indicated below, throughout Dr. Ogbechie’s

 9   treatment, Plaintiff’s reported examination results and assigned GAF

10   scores remained unchanged from this first visit, and his medications

11   were continued.    See A.R. 338-45, 348-51, 370-77, 413-42.

12

13          In March of 2015, Plaintiff reported that he was depressed and

14   could not sleep (A.R. 337).    Dr. Ogbechie increased Plaintiff’s

15   Trazodone (A.R. 337).    In April of 2015, Plaintiff reported that he

16   was feeling down, frustrated, hopeless and helpless (A.R. 338-39).        In

17   May of 2015, Plaintiff reported poor concentration, frustration, and

18   right shoulder pain (A.R. 340).    In June of 2015, Dr. Ogbechie added a

19   prescription for Ambien (A.R. 341).

20

21          Plaintiff returned later in June of 2015, complaining of

22   nightmares (A.R. 342).    In July of 2015, Dr. Ogbechie completed a

23   Mental Disorder Questionnaire Form (summarized above) (A.R. 324-28,

24   343-44).    In August of 2015, Plaintiff reported nightmares and feeling

25   “alone and sad,” but “denie[d] any harm to self or others” (A.R. 345).

26   In September of 2015, Plaintiff reported that he remained “alone and

27   sad” (A.R. 349-51).    In November of 2015, Plaintiff again complained

28   of nightmares (A.R. 370).

                                         6
 1        In December of 2015, Plaintiff reported that people were knocking

 2   on his door at night, he was tired and he was seeing and talking to

 3   his deceased son (A.R. 371).   He was prescribed Seroquel (A.R. 371).

 4   In January of 2016, Plaintiff reported that he feared being hurt by

 5   someone and he continued to see things and hear voices (A.R. 372-73).

 6

 7        In February of 2016, Plaintiff returned with the same complaints

 8   (A.R. 374).   In March of 2016, Plaintiff reported seeing things,

 9   hearing voices, fearing being hurt by someone, and feeling sad,

10   depressed and lonely (A.R. 375).   In May of 2016, Plaintiff reported

11   that he could not sleep, had fatigue, felt depressed, was “alone and

12   sad,” and that he continued to see things, hear voices and fear

13   someone would hurt him (A.R. 377).       In June of 2016, Plaintiff

14   reported worry, anxiety, thinking too much, difficulty sleeping, and

15   said he continued to see things, hear voices and fear someone would

16   hurt him (A.R. 442).

17

18        In July of 2016, Plaintiff sought a “certificate of disability,”

19   reporting that he continued to see things, hear voices and fear

20   someone would hurt him (A.R. 441).       Examination results were

21   unchanged, except for specific notations that Plaintiff “admits to

22   perceptual disturbances” and “delusional ideations” (A.R. 441).       Dr.

23   Ogbechie diagnosed major depressive disorder, recurrent, severe, with

24   psychotic features (A.R. 441).

25

26        In August of 2016, Plaintiff reported that he was fatigued,

27   depressed, sad and lonely, had trouble sleeping and poor

28   concentration, and he said he continued to see things, hear voices and

                                          7
 1   fear someone would hurt him (A.R. 439).   In September of 2016,

 2   Plaintiff reported that he was worried, sad, depressed and fatigued

 3   (A.R. 437).   He also said he had poor concentration and trouble

 4   sleeping (A.R. 437).   In October of 2016, Plaintiff returned, and his

 5   medications were continued (A.R. 435-36).

 6

 7        In November of 2016, Plaintiff reported that he continued to see

 8   things, hear voices and fear someone would hurt him (A.R. 433).    In

 9   January of 2017, Plaintiff reported that he had trouble sleeping, he

10   was recently divorced, and he was worried, sad and depressed (A.R.

11   431).   In February of 2017, Plaintiff reported that he was worried,

12   sad, depressed, had trouble sleeping and he continued to see things,

13   hear voices and fear someone would hurt him (A.R. 429).   In March of

14   2017, Plaintiff reported he was sad, depressed, thinking too much,

15   having anxiety, worrying and having trouble sleeping (A.R. 427).

16   Plaintiff also said he continued to see things, hear voices and fear

17   someone would hurt him (A.R. 427).

18

19        In April of 2017, Plaintiff reported fatigue, anthralgia, poor

20   concentration, worry, sadness, depression, thinking too much, and

21   inability to sleep (A.R. 425).   Plaintiff also said he continued to

22   see things, hear voices and fear someone would hurt him (A.R. 425).

23   In May of 2017, Dr. Ogbechie doubled Plaintiff’s Seroquel dose (A.R.

24   424).   In June of 2017, Plaintiff reported trouble sleeping,

25   nightmares, flashbacks, worry, sadness and depression (A.R. 422).

26

27        In July of 2017, Plaintiff reported no new complaints and said he

28   was “doing well with the prescribed medication,” but also said that

                                          8
 1   his “[p]revious symptoms still exist” (A.R. 420).     In August of 2017,

 2   Plaintiff gave a similar report (A.R. 417).     In October of 2017,

 3   Plaintiff again reported that he was “doing well with the prescribed

 4   medication” and said he was “feeling better,” but Plaintiff also said

 5   he was hearing voices and having nightmares and disturbed sleep (A.R.

 6   413).     Dr. Ogbechie added a diagnosis of PTSD and continued

 7   Plaintiff’s medications (A.R. 413).2

 8

 9         In November of 2017, Plaintiff reported no new complaints and

10   said he was “doing well with the prescribed medication,” but also said

11   that his prior symptoms still existed (A.R. 415).     Dr. Ogbechie

12   prepared an “Evaluation Form for Mental Disorders” dated November 11,

13   2017 (A.R. 461-64).     Therein, Dr. Ogbechie explained Plaintiff’s

14   illness as follows:

15

16         The patient was initially seen on 02-16-2015, complaining of

17         being tired [from] people knocking on his door at night due

18         to the killing of his son, that [sic] was gunned down 6

19         years ago.   He stated that[] he has poor sleep, think[s] too

20         much, depression, generalized weakness[,] no energy,

21         nightmares and bad dreams, loss of interest in daily life

22         activities, poor concentration and memory, cannot focus and

23         forgets a lot.

24   ///

25

26
           2
               Dr. Ogbechie completed a “Certificate of Disability”
27   form dated October 7, 2017, certifying that Plaintiff would be
     disabled from October 7, 2017 through October 7, 2018 based on
28   his depression (A.R. 440).

                                          9
 1   (A.R. 461).   Plaintiff, who was from Cambodia, reported that his

 2   mother, brother and two sisters were killed in front of Plaintiff

 3   during a war, and Plaintiff also said that his son had been gunned

 4   down in 2009 after Plaintiff’s wife left him (A.R. 461).

 5

 6         On examination, Plaintiff reportedly was calm, cooperative and

 7   displayed “unworthy behavior,” admitted to having poor concentration,

 8   inability to focus and easy disruption, poor memory, forgetfulness,

 9   thinking too much and loss of interest in activities (A.R. 462).

10   Plaintiff reportedly appeared sad and anxious, and Plaintiff stated

11   that he is depressed with low energy, but without suicidal or

12   homicidal thoughts (A.R. 462).   Plaintiff admitted hearing voices and

13   seeing his dead son in front of him as well as in his dreams (A.R.

14   462).   Plaintiff reportedly was able to help with simple housework,

15   cook simple foods “sometimes with some help” and care for himself

16   “with some motivation” (A.R. 463).    Due to his multiple traumatic

17   experiences, Plaintiff reportedly wanted to stay alone and not talk to

18   anyone (A.R. 463).   According to Dr. Ogbechie, Plaintiff’s

19   concentration is poor, Plaintiff has limited ability to sustain

20   focused attention and is easily disrupted, and Plaintiff is able to

21   follow simple oral instructions “but sometimes with difficulty” (A.R.

22   463).   Dr. Ogbechie characterized Plaintiff’s “adaptability” to a

23   work-like environment as “fair to poor” (A.R. 463).   Plaintiff then

24   was taking Ambien, Seroquel and Zoloft (A.R. 464).    Dr. Ogbechie

25   diagnosed major depressive disorder, recurrent, severe, with a GAF of

26   55, and a “guarded” prognosis (A.R. 464).

27   ///

28   ///

                                          10
 1         Dr. Ogbechie also provided a “Medical Source Statement of Ability

 2   to Do Work-Related Activities (Mental)” dated December 2, 2017 (prior

 3   to the administrative hearing) (A.R. 458-60).   Based on Plaintiff’s

 4   depression screening test and Mini-Mental Status Examination (“MMSE”),

 5   Dr. Ogbechie indicated that Plaintiff has “marked” limitations in his

 6   ability to make judgments on complex work-related decisions, and

 7   “moderate” limitations in his ability to understand, remember and

 8   carry out detailed instructions, make judgments on simple work-related

 9   decisions, and interact appropriately with the public, supervisors and

10   coworkers (A.R. 458-60 (emphasis added); see also A.R. 465-66 (MMSE

11   test reporting score of 23 out of 30 suggesting, at most, “mild”

12   cognitive impairment, and depression screening test reporting score of

13   18 suggesting “moderately severe depression”)).     Dr. Ogbechie also

14   reported that Plaintiff has decreased concentration and memory and is

15   forgetful and unable to focus (A.R. 459).

16

17   II.   Substantial Evidence Does Not Support the ALJ’s Mental Residual

18         Functional Capacity Assessment, and the ALJ Erred in the

19         Evaluation of the Medical Opinion Evidence.

20

21         On the present record, the ALJ’s assessment of Plaintiff’s mental

22   limitations is not supported by substantial evidence.    As summarized

23   above, the state agency physicians gave “weight” to Dr. Ogbechie’s

24   opinions, and Dr. Ogbechie opined that Plaintiff has significantly

25   greater mental limitations than the ALJ found to exist.    The

26   Administration did not utilize the services of any consultative

27   examining physician.   Thus, the ALJ’s assessment of Plaintiff’s mental

28   limitations (as supposedly permitting “frequent interaction” with the

                                        11
 1   public and with coworkers) is unsupported by any expert medical

 2   opinion.

 3

 4        The ALJ appears to have relied on her own non-medical lay opinion

 5   to define Plaintiff’s functional capacity.   An ALJ cannot properly

 6   rely on the ALJ’s own lay knowledge to make medical interpretations of

 7   examination results or to determine the severity of medically

 8   determinable impairments.   See Tackett v. Apfel, 180 F.3d 1094, 1102-

 9   03 (9th Cir. 1999); Balsamo v. Chater, 142 F.3d 75, 81 (2d Cir. 1998)

10   (an “ALJ cannot arbitrarily substitute his [or her] own judgment for

11   competent medical opinion”) (internal quotation and citation omitted);

12   Rohan v. Chater, 98 F.3d 966, 970 (7th Cir. 1996) (“ALJs must not

13   succumb to the temptation to play doctor and make their own

14   independent medical findings”); Day v. Weinberger, 522 F.2d 1154, 1156

15   (9th Cir. 1975) (an ALJ is forbidden from making his or her own

16   medical assessment beyond that demonstrated by the record).   Absent

17   expert medical assistance, the ALJ could not competently translate the

18   medical evidence in this case into a mental residual functional

19   capacity assessment.    See Tackett v. Apfel, 180 F.3d at 1102-03 (ALJ’s

20   residual functional capacity assessment cannot stand in the absence of

21   evidentiary support).

22

23        Rather than making her own lay assessment of Plaintiff’s mental

24   limitations, the ALJ should have ordered an examination and evaluation

25   of Plaintiff by a consultative mental health specialist.   See Day v.

26   Weinberger, 522 F.2d at 1156; see also Reed v. Massanari, 270 F.3d

27   838, 843 (9th Cir. 2001) (where available medical evidence is

28   insufficient to determine the severity of the claimant’s impairment,

                                         12
 1   the ALJ should order a consultative examination by a specialist);

 2   accord Kish v. Colvin, 552 Fed. App’x 650 (2014); see generally Mayes

 3   v. Massanari, 276 F.3d 453, 459-60 (9th Cir. 2001) (ALJ’s duty to

 4   develop the record further is triggered “when there is ambiguous

 5   evidence or when the record is inadequate to allow for the proper

 6   evaluation of the evidence”) (citation omitted); Brown v. Heckler, 713

 7   F.2d 441, 443 (9th Cir. 1983) (“[T]he ALJ has a special duty to fully

 8   and fairly develop the record to assure the claimant’s interests are

 9   considered.   This duty exists even when the claimant is represented by

10   counsel.”).

11

12        The ALJ also erred with respect to the ALJ’s evaluation of Dr.

13   Ogbechie’s July, 2015 opinion.   The ALJ discounted this opinion as

14   supposedly not supported by: (1) Dr. Ogbechie’s treatment notes, which

15   assertedly showed that Plaintiff was “doing well with medications” and

16   that “mental status examinations were within normal limits” (A.R. 21);

17   and (2) Plaintiff’s admitted ability to “drive to appointments and

18   pharmacy” (A.R. 21).3

19

20        Generally, a treating physician’s conclusions “must be given

21   substantial weight.”    Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir.

22   1988); see Rodriguez v. Bowen, 876 F.2d 759, 762 (9th Cir. 1989) (“the

23   ALJ must give sufficient weight to the subjective aspects of a

24

25        3
               The ALJ also rejected the state agency physicians’
26   limitation of Plaintiff to “minimal interactions with others” as
     “over-exaggerated in light of the medical evidence” (A.R. 21).
27   According to the ALJ, “[e]valuations show[ed] that [Plaintiff]
     was always pleasant, cooperative, and coherent and denied any
28   thoughts of harm or danger to self or others” (A.R. 21).

                                         13
 1   doctor’s opinion. . . .   This is especially true when the opinion is

 2   that of a treating physician”) (citation omitted); see also Garrison

 3   v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (discussing deference

 4   owed to the opinions of treating and examining physicians).    Even

 5   where the treating physician’s opinions are contradicted, “if the ALJ

 6   wishes to disregard the opinion[s] of the treating physician he . . .

 7   must make findings setting forth specific, legitimate reasons for

 8   doing so that are based on substantial evidence in the record.”

 9   Winans v. Bowen, 853 F.2d 643, 647 (9th Cir. 1987) (citation,

10   quotations and brackets omitted); see Rodriguez v. Bowen, 876 F.2d at

11   762 (“The ALJ may disregard the treating physician’s opinion, but only

12   by setting forth specific, legitimate reasons for doing so, and this

13   decision must itself be based on substantial evidence”) (citation and

14   quotations omitted).   Rejection of an uncontradicted opinion of a

15   treating physician, as arguably applicable here, requires a statement

16   of “clear and convincing” reasons.    Smolen v. Chater, 80 F.3d 1273,

17   1285 (9th Cir. 1996); Gallant v. Heckler, 753 F.2d 1450, 1454 (9th

18   Cir. 1984).   Here, the ALJ’s stated reasons for discounting Dr.

19   Ogbechie’s opinions are insufficient under either standard.

20

21        An ALJ sometimes may properly reject a treating physician’s

22   opinion where the opinion is not adequately supported by the

23   physician’s treatment notes or objective clinical findings.    See

24   Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (ALJ may

25   reject a treating physician’s opinion that is inconsistent with other

26   medical evidence, including the physician’s treatment notes); Connett

27   v. Barnhart, 340 F.3d 871, 875 (9th Cir. 2003) (treating physician’s

28   opinion properly rejected where physician’s treatment notes “provide

                                          14
 1   no basis for the functional restrictions he opined should be imposed

 2   on [the claimant]”); see also 20 C.F.R. §§ 404.1527(c), 416.927(c)

 3   (factors to consider in weighing treating source opinion include the

 4   supportability of the opinion by medical signs and laboratory findings

 5   as well as the opinion’s consistency with the record as a whole).

 6

 7         In the present case, however, no physician discerned any

 8   inconsistency between Dr. Ogbechie’s opinions and his notes or any

 9   other part of the medical record.   The state agency physicians

10   reviewed and gave weight to Dr. Ogbechie’s opinions available at the

11   time of their review (A.R. 69, 72, 84-85).   As detailed above, Dr.

12   Ogbechie’s notes consistently report that Plaintiff presented with

13   “depressed vegetative signs,” which no physician characterized as

14   “within normal limits” (as the ALJ purported to conclude).   The ALJ

15   also did not discuss Dr. Ogbechie’s detailed December, 2017 medical

16   source statement, or the accompanying evaluation form, MMSE and

17   depression questionnaire (A.R. 20-21; see also A.R. 458-66).

18   Additionally, although there were some treatment notes beginning in

19   July of 2017 indicating that Plaintiff was “doing well with his

20   medication,” all of those notes also indicate that Plaintiff’s

21   symptoms, including Plaintiff’s delusional symptoms, continued despite

22   medication (A.R. 413, 415, 417, 420).    In light of this record, the

23   ALJ’s lay discernment of any claimed inconsistency between the Dr.

24   Ogbechie’s treatment notes and Dr. Ogbechie’s medical opinions cannot

25   constitute substantial evidence.    See Balsamo v. Chater, 142 F.3d at

26   81; Rohan v. Chater, 98 F.3d at 970; Day v. Weinberger, 522 F.2d at

27   1156.

28   ///

                                         15
 1        Furthermore, while inconsistencies between a treating physician’s

 2   opinions and a claimant’s admitted daily activities sometimes can

 3   furnish a sufficient reason for rejecting a treating physician’s

 4   opinions, see, e.g., Rollins v. Massanari, 261 F.3d 853, 856 (9th Cir.

 5   2001), Plaintiff’s admitted activities are not inconsistent with Dr.

 6   Ogbechie’s opinions.   Those activities consist of sleeping most of the

 7   day and driving no more than three times a month to doctors’

 8   appointments and to the pharmacy (see A.R. 33-34, 44-46).   These scant

 9   activities do not provide a legitimate basis for discounting Dr.

10   Ogbechie’s opinions.

11

12        Defendant suggests as a ground for discounting Dr. Ogbechie’s

13   opinions the asserted fact that Dr. Ogbechie relied on Plaintiff’s

14   “properly discounted” subjective complaints.   See Defendant’s Motion,

15   pp. 6-7.   The ALJ did not expressly invoke Dr. Ogbechie’s alleged

16   reliance on Plaintiff’s subjective complaints as a ground for

17   discounting Dr. Ogbechie’s opinions (A.R. 20-21).   Therefore, this

18   Court cannot affirm the ALJ’s discounting of Dr. Ogbechie’s opinions

19   on this ground.   See Pinto v. Massanari, 249 F.3d 840, 847 (9th

20   Cir.2001) (court “cannot affirm the decision of an agency on a ground

21   that the agency did not invoke in making its decision”).

22

23        Defendant also argues that the ALJ’s failure to limit Plaintiff’s

24   residual functional capacity to preclude more than “minimal or

25   superficial” contact with others is harmless in light of the

26   vocational expert’s testimony.   See Defendant’s Motion, pp. 7-8.    The

27   vocational expert initially testified that, if a person were limited

28   to simple, routine tasks and “occasional” contact with the public,

                                        16
 1   co-workers and supervisors, or, alternatively, to no contact with the

 2   public and “occasional superficial” contact with co-workers, that

 3   person could perform jobs as an automation machine attendant, hand

 4   packager and laundry worker (A.R. 55-57).4      The vocational expert

 5   testified that the Dictionary of Occupational Titles does not address

 6   contact with co-workers or supervisors but, based on her experience,

 7   the identified jobs “generally . . . [work] with things or objects,

 8   and so there’s not . . . constant contact with other people” (A.R.

 9   56).       On further questioning, however, the vocational expert admitted

10   that the jobs identified probably would require “more than occasional”

11   contact with supervisors during training (A.R. 59).      When asked to

12   repeat the response, the vocations expert said, confusingly, “I said

13   they probably couldn’t.”      Is that was –- that was my answer? . . .

14   Yes.       Because during training, you’re going to have more contact with

15   the supervisors, and watching them more closely [sic]” (A.R. 60).

16   Thus, the vocational expert’s testimony does not provide substantial

17   evidence that a person limited to “minimal or superficial” contact

18   with others (including supervisors) could perform any of the jobs

19   identified.

20

21          On the current record, the Court is unable to deem the ALJ’s

22   errors to have been harmless.      See Treichler v. Commissioner, 775 F.3d

23   1090, 1105 (9th Cir. 2014) (“Where, as in this case, an ALJ makes a

24   legal error, but the record is uncertain and ambiguous, the proper

25   approach is to remand the case to the agency”); see also Molina v.

26
            4
27             In social security terminology, “occasional” means
     “occurring from very little up to one-third of the time.” See
28   Social Security Ruling 83-10.

                                            17
 1   Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012) (an error “is harmless

 2   where it is inconsequential to the ultimate non-disability

 3   determination”) (citations and quotations omitted); McLeod v. Astrue,

 4   640 F.3d 881, 887 (9th Cir. 2011) (error not harmless where “the

 5   reviewing court can determine from the ‘circumstances of the case’

 6   that further administrative review is needed to determine whether

 7   there was prejudice from the error”).5

 8

 9   III. Remand for Further Administrative Proceedings is Appropriate.

10

11        Remand is appropriate because the circumstances of this case

12   suggest that further administrative review could remedy the errors

13   discussed herein.   McLeod v. Astrue, 640 F.3d at 888; see also INS v.

14   Ventura, 537 U.S. 12, 16 (2002) (upon reversal of an administrative

15   determination, the proper course is remand for additional agency

16   investigation or explanation, except in rare circumstances); Dominguez

17   v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015) (“Unless the district

18   court concludes that further administrative proceedings would serve no

19   useful purpose, it may not remand with a direction to provide

20   benefits”); Treichler v. Commissioner, 775 F.3d at 1101 n.5 (remand

21   for further administrative proceedings is the proper remedy “in all

22   but the rarest cases”); Garrison v. Colvin, 759 F.3d at 1020 (court

23
          5
               The initial and reconsideration disability
24   determinations suggest that a person with the limitations the
25   state agency physicians found to exist might be able to perform
     other work (see A.R. 73, 85-86 (referencing the grids)).
26   However, no vocational expert testimony supports this suggestion.
     See A.R. 55-61; see also Moore v. Apfel, 216 F.3d 864, 870 (9th
27   Cir. 2000) (“When a claimant suffers from both exertional and
     nonexertional limitations, the grids are only a framework and a
28   [vocational expert] must be consulted.”).

                                        18
 1   will credit-as-true medical opinion evidence only where, inter alia,

 2   “the record has been fully developed and further administrative

 3   proceedings would serve no useful purpose”); Harman v. Apfel, 211 F.3d

 4   1172, 1180-81 (9th Cir.), cert. denied, 531 U.S. 1038 (2000) (remand

 5   for further proceedings rather than for the immediate payment of

 6   benefits is appropriate where there are “sufficient unanswered

 7   questions in the record”).   There remain significant unanswered

 8   questions in the present record.

 9

10                                  CONCLUSION

11

12        For all of the foregoing reasons,6 Plaintiff’s and Defendant’s

13   motions for summary judgment are denied and this matter is remanded

14   for further administrative action consistent with this Opinion.

15

16        LET JUDGMENT BE ENTERED ACCORDINGLY.

17

18             DATED: September 16, 2019.

19

20
                                                 /s/
21                                          CHARLES F. EICK
                                    UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
          6
               The Court has not reached any other issue raised by
27   Plaintiff except insofar as to determine that reversal with a
     directive for the immediate payment of benefits would not be
28   appropriate at this time.

                                        19
